                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


                              JUDGMENT IN A CIVIL CASE

Amy Rene Russell
            Plaintiff(s)

        vs.                                     CASE NUMBER: 8:20-cv-01520-DNH-CFH

Commissioner of Social Security
             Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
                              heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED The Commissioner's motion to remand is granted and this matter is
remanded for further administrative proceedings. On remand, the Appeals Council will direct the
Administrative Law Judge to offer plaintiff the opportunity for a hearing and issue a new decision.



All of the above pursuant to the order of the Honorable David N. Hurd, dated this 10th day of September
2021.


DATED: September 10, 2021




                                                        s/
                                                        G.Demyttenaere
                                                        Deputy Clerk
